                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                  ***
                 7    LAS VEGAS SANDS, LLC,                                 Case No. 2:14-CV-2115 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     FEI X. LI,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Las Vegas Sands, LLC v. Li, case no. 2:14-cv-
               14     02115-JCM-CWH.
               15            On December 8, 2015, the court stayed this action pending termination of defendant Fei X.
               16     Li’s (“defendant”) bankruptcy proceedings. (ECF No. 30). The court’s order instructed defendant
               17     to notify the court within two weeks following termination of the bankruptcy proceedings. Id.
               18     However, since that date, no documents have been filed and defendant has not informed the court
               19     of the status of the proceedings.
               20            Accordingly, the court hereby orders the parties to submit, within fourteen (14) days from
               21     the date of this order, a joint status report indicating the status of defendant’s bankruptcy
               22     proceedings. Failure to comply with the court’s order may result in sanctions.
               23            Accordingly,
               24            IT IS SO ORDERED.
               25            DATED June 20, 2019.
               26
                                                                   __________________________________________
               27                                                  UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
